Title: From James Madison to James Monroe, 9 December 1795
From: Madison, James
To: Monroe, James


Dear Sir
Philada. Decr. 9th. 1795.
At the request of Mr. R. Harrison, who is well acquainted with the Bearer Mr. James H. Hooe, I introduce this Gentleman to your civilities. He is charged with some business interesting to a friend of Mr. Harrison, which it is supposed may be aided by your advice, and perhaps claim your official attention. These considerations will more than apologize for the liberty I have taken, and will ensure Mr. Hooe, the reception that may be due to him. With the highest respect esteem & regard, I am Dear Sir, Your Mo: Obedt. hble servt.
James Madison Jr
